Citation Nr: 0802820	
Decision Date: 01/25/08    Archive Date: 02/04/08

DOCKET NO.  05-37 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a disability manifested 
by chest discomfort and palpitations.


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 2000 to 
January 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision of the 
Philadelphia Regional Office (RO) of the Department of 
Veterans Affairs (VA), which, in part, denied the veteran's 
claim for entitlement to service connection for a heart 
condition.

The veteran also perfected appeals with regard to the initial 
evaluations of gastroesophageal reflux disease, insomnia, and 
bronchial asthma.  In her substantive appeal she contended 
that each of these disabilities should be evaluated as 30 
percent disabling.  In a February 2006 rating decision, the 
RO established initial ratings of 30 percent for bronchial 
asthma, gastroesophageal reflux disease and primary insomnia, 
effective January 10, 2004.

A veteran is presumed to be seeking the maximum benefit 
available under law, but may choose to limit her appeal to a 
lesser benefit.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  The 
grants of 30 percent evaluations constituted a full grant of 
the benefits sought.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  
The evidence of a link between current disability and service 
must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).

The duty to assist under 38 U.S.C.A. § 5107(a), includes 
affording medical examination that considers veteran's prior 
medical examinations and treatment. Colayong v. West, 12 Vet 
App 524, 534 (1999); Fenderson v. West, 12 Vet. App. 119, 127 
(1999).

The veteran was afforded a VA general medical examination in 
May 2004.  The claims folder was not available to the 
examiner.  The examiner noted a history of chest pain and 
premature ventricular contractions in service, which was 
reported by the veteran, who is a registered nurse.  The 
examiner concluded that the veteran had atypical chest pain 
due to anxiety.  

Records received after the examination include the report of 
a stress test conducted during service in August 2003.  The 
test was interpreted as showing arrhythmias consisting of 
isolated premature beats.

Although the issue has been styled as entitlement to service 
connection for any heart condition claimed as 
palpitations/chest discomfort; the veteran contends that 
premature ventricular contractions are a disability, and 
should be service connected whether or not attributed to 
heart disease.

An examination is needed to determine whether the veteran has 
current premature ventricular contractions that constitute a 
disability attributable to service.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
examination to determine whether she has 
a current disease or disability 
manifested by premature ventricular 
contractions or chest pain that was 
incurred in service.  The claims folder 
must be made available to the examiner 
and the examiner should acknowledge 
review of that folder.

The examiner should provide an opinion as 
to whether the veteran has current 
premature ventricular contractions or a 
disability manifested by chest pain; and, 
if so, whether it is at least as likely 
as not (50 percent probability or more) 
that such disability began in service or 
is otherwise the result of a disease or 
injury in service.  

The examiner should provide a rationale 
for all opinions. 

2.  Then re-adjudicate the claim.  If any 
claim on appeal remains denied, issue a 
supplemental statement of the case before 
returning them to the Board, if otherwise 
in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



